In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 19-1833V
                                         UNPUBLISHED


    KLAUDIA AUBUCHON,                                         Chief Special Master Corcoran

                         Petitioner,                          Filed: February 27, 2020
    v.
                                                              Vaccine Rule 21(a); No Judgment;
    SECRETARY OF HEALTH AND                                   Order Concluding Proceedings;
    HUMAN SERVICES,                                           Motion to Voluntarily Dismiss

                        Respondent.


Alan K. Nicollette, Nordstrom, Steele, Tustin, CA , for petitioner.

Voris Edward Johnson, U.S. Department of Justice, Washington, DC, for respondent.

                             ORDER CONCLUDING PROCEEDINGS 1

       On February 24, 2020, Petitioner filed a Motion to Voluntarily Dismiss pursuant to
Vaccine Rule 21(a) in the above-captioned case. In support of this Motion, Petitioner
states that a petition was previously filed on behalf of Petitioner by another counsel.
The Vaccine Act states that “[o]nly one petition may be filed with respect to each
administration of a vaccine.” 42 U.S.C. §300aa-11(b)(2). Thus, Petitioner’s motion is
GRANTED.

      Accordingly, pursuant to Vaccine Rule 21 (a), the above-captioned case is
hereby dismissed without prejudice. The Clerk of the Court is hereby instructed that
a judgment shall not enter in the instant case pursuant to Vaccine Rule 21(a).

IT IS SO ORDERED.
                                                            s/Brian H. Corcoran
                                                            Brian H. Corcoran
                                                            Chief Special Master

1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the ruling will be available to anyone with access to
the internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.
.